[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION RE: DEFENDANT'S MOTION TO COMPEL
Although the Court finds that the defendant's motion is not cognizable under the Practice Book, the Court orders the plaintiff to provide the defendant with the outstanding interrogatories and request for production, dated January 29, 1992. This order shall be complied with on or before July 30, 1993 or the Court may impose one or any number of the CT Page 6603 sanctions listed in Practice Book Section 231.
BY THE COURT,
William M. Shaughnessy Judge, Superior Court